Citation Nr: 1627043	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-18 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability (degenerative changes left knee, status post patellar tendon transfer, medial meniscus tear and torn anterior cruciate ligament) prior to January 20, 2015.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability (degenerative changes, right knee). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1976 and from  September 1981 to July 1984.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, the RO awarded the Veteran a 100 percent temporary rating following a total left knee replacement in a May 2015 rating decision, effective January 20, 2015.  At the conclusion of the period of convalescence, the RO reduced the Veteran's left knee rating to 30 percent.  At the Board's March 2016 hearing before the undersigned, the Veteran indicated that he was content with the 30 percent rating, and wished to only appeal the 10 percent rating in effect prior to January 20, 2015.  A complete transcript of the hearing is of record. 

A total disability rating based on individual unemployability (TDIU) may be considered part of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447   (2009) (in which the United States Court of Appeals for Veterans Claims (Court) explained that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability").  Here, the Veteran made statements in June 2011 indicating unemployability due to his knee disabilities.  In a June 2011 duty to assist letter, the RO asked the Veteran whether he was raising an unemployability claim.  However, the Veteran did not request that an unemployability claim be initiated.  In December 2011, he submitted a work release completed by his VA physician stating that the Veteran had no work restrictions.  Even though Veteran made statements that there were certain functions of his job that he could not perform, he was not precluded from all job duties.  Accordingly, a TDIU is not implied in the instant claim. 

The issue of an increased rating for the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to January 19, 2015, the Veteran had painful range of motion in the left knee, with flexion to 115 degrees at worst and extension to 5 degrees at worst, with symptoms of swelling, but no objective evidence of instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261, 5256, 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Left Knee Disability 

The Veteran asserts that he is entitled to a rating higher than 10 percent for a service-connected left knee disability, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (arthritis, due to trauma) and 5261 (for limitation of extension).  In general, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

1.  Limitation of Motion

The Veteran's main contention has been limitation of motion.  He was granted a 10 percent rating based on painful motion of the knee, which allows for at least the minimum compensable rating for a particular joint.  Id.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

In order to warrant a rating in excess of 10 percent for the left knee based solely on limitation of motion, the evidence must show: 

* Limitation of flexion to 30 degrees (20 percent under DC 5260); 

* Limitation of extension to 15 degrees (20 percent under DC 5261);

* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 

* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).  See 38 C.F.R. § 4.71a.

Based on the review of the treatment record, the Veteran's left knee disability failed to meet the schedular criteria for a higher rating since his range of motion was mostly normal or near normal.  Prior to January 2015, the Veteran underwent only one VA examination.  The examination, conducted in August 2011, noted that he had left knee flexion to 140 degrees and extension to 0 degrees.  No evidence of ankylosis was seen.  At a November 2013 Tampa, Florida VA Medical Center orthopedic consult, the Veteran presented with full range of motion and full strength in the left knee.  Based on these results, the Veteran was not entitled to a compensable rating under the rating criteria.  Therefore, the 10 percent rating is continued for painful, but normal, range of motion.  

In January 2014, although the Veteran complained that his knee had become "stuck" in 90 degrees of flexion, the knee was not ankylosed (frozen) in one position, as he still had range of motion.  Therefore, rating as ankylosis is not appropriate.  His range of motion was decreased to 5 to 115 degrees.  This same range of motion was again shown in December 2014.  Although this represented a decrease from the prior full or nearly full range of motion, it would still not warrant an increase as extension limited to 5 degrees warrants a zero percent rating under Diagnostic Code 5261 and flexion would have to be limited to 45 degrees to warrant even a compensable rating under Diagnostic Code 5260. 

The Board recognizes that the VA treatment and examination records revealed the subjective complaints of knee pain and swelling and objective evidence of an antalgic gait and the issuance of a knee brace by his primary care physician.   However, there is little evidence of functional loss. The Board observes that, given the Veteran's painful-albeit, non-compensable-left knee disability, the current 10 percent rating currently assigned for degenerative joint disease of the left knee appears to be consistent with DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint). Even with consideration of these factors, the Veteran's functional limitation of the left knee does not approach the criteria for a compensable evaluation for either limited flexion or extension. All evaluations have shown full motor strength, and there is no indication of muscle atrophy. Thus, the medical evidence reflects that a higher rating is not assignable at the present time, even when functional loss due to pain, swelling and other factors is considered.

2.  Instability 

At the hearing, the Veteran also indicated that he had some instability, which he would like considered for a separate rating.  The RO did consider whether such a rating could be assigned in the Statement of the Case.  In order to warrant a separate rating for this type of disability, the evidence must show:

* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 

* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 

* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).  See 38 C.F.R. § 4.71a.

The August 2011 examination conducted joint stability tests. The joint stability tests of the left knee including tests of anterior instability (Lachman test), posterior instability (posterior drawer test), and the medial-lateral test were normal. Furthermore, there was no evidence of subluxation in the left knee. 

Even though the Veteran argues that the August 2011 examiner did not pick up on instability since he was wearing a brace, in looking at subsequent VA treatment records, there was no evidence of instability of the left knee.  At a November 2013 Tampa, Florida VA Medical Center orthopedic consultation, the treating source noted that the Veteran had no history of patellar subluxations or dislocations since surgery in the 1980s.  The only symptoms noted were swelling of the knee and an antalgic gait.  These symptoms have not been attributed to instability in the left knee.  On examination, the joint stability tests of the left knee including tests of anterior instability (Lachman test), anterior/posterior instability (anterior/posterior drawer test), and the varus and valgus stress tests were all normal.  Upon follow-up evaluations in January and December 2014, those tests still remained normal.  Therefore, it is not just the VA examination that showed normal stability testing, but outpatient evaluations by orthopedics in 2013 and 2014 as well.  Based on the evidence of record, a separate compensable rating for the Veteran's left knee disability based on instability is not warranted.

The Veteran did complain of locking "on occasion" in December 2014, but prior notes showed denials of locking.  An evaluation under Diagnostic Code 5258 is not appropriate because there is no evidence of dislocated cartilage or that the locking episodes were frequent, according to the Veteran's own statements.

The Board notes that there has been no involvement with the tibia or fibula or evidence of genu recurvatum.  Accordingly, Diagnostic Codes 5262 and 5263 are inapplicable. 

B. Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
 
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's appealed service connected left knee disability.  The Veteran reports and it has been objectively shown that he has left knee pain with motion, but an essentially full range of motion, which is consistent with a 10 percent rating under 38 C.F.R. § 4.59.  The Veteran's disability did not fit into any of the schedular criteria for limitation of motion since the Veteran demonstrated greater functional ability than required by the rating criteria.  

The Veteran is only service connected for disabilities of the right and left knees.  His contentions have been limited to the ratings associated with the appealed issues as reflected by the assigned rating.  There is no additional collective or combined effect of these disabilities as described by the Veteran.  Referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362 (2014).

III. VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The information contained in a June 2011 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Neither the Veteran nor his representative have pled prejudicial error with regard to timing or content.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VA met its duty to assist the Veteran by obtaining all available relevant evidence. To that end, the VA obtained the Veteran's post-service treatment records. The Veteran was also provided with an August 2011 examination, the report of which has been associated with the claims file. The examiner that performed the August 2011 examination was a medical professional and provided the Board sufficient information to render a decision on the pending claims. Accordingly, the Board finds the examination adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the right knee claim is being remanded for a more current examination, since the left knee claim focuses on a specific time period, a current examination is not needed. 

The Veteran was also provided a hearing with the undersigned Veterans Law Judge in March 2016. VA also has duties when a Veterans Law Judge conducts a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). When a Veterans Law Judge conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the undersigned Veterans Law Judge and the Veteran's representative, asked the Veteran a series of questions to elicit information as to the severity of his current service-connected knee disabilities.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  The undersigned noted evidence that was missing, but relevant to the claim, which was then obtained by the Veteran post-hearing.  The Veteran's wife was also given an opportunity to provide testimony as to what she personally observed.   There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).






ORDER

Prior to January 20, 2015, a rating in excess of 10 percent for a left knee disability is denied. 


REMAND

At the Board hearing, the undersigned, for efficiency purposes, requested that the Veteran obtain treatment records from February 2013 to 2015, and have a treating physician opine as to the current severity of the right knee disability by filling out a Disability Benefit Questionnaire (DBQ) specific to the Veteran's service-connected disability.  The undersigned gave the Veteran 90 days post-hearing to obtain this evidence.  Although the Veteran submitted the VA treatment records as requested in April 2016 and May 2016 submissions, the Veteran has yet to submit a completed DBQ.  Since the last examination took place in 2011, the Veteran has reported that his right knee has worsened, and no DBQ has been submitted, a new examination is needed.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since February 22, 2016 from the Tampa, Florida VA Medical Center.  

2.  Schedule the Veteran for a VA joints examination to evaluate the severity of his right knee disability.  

3.  Then, readjudicate the Veteran's claim.  If the benefits on appeal remain denied, issue a supplemental statement of the case and give the Veteran and his representative time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


